DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to Applicant’s communication filed 06/27/2022 regarding application 17/271,329.

Status of Claim(s)
	Claim(s) 1-3, and 5-6 is/are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered and deemed persuasive.
	Accordingly, Examiner withdraws the previously applied rejection.

Response to Arguments – 102 Rejection
	Applicant’s arguments are moot in view of the newly amended prior art rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivere (US 2013/0090965 A1) in view of Frank (US 849110 B2).


Claim(s) 1, 5, and 6 –
	Rivere discloses the following:
A computer storage medium storing program including a computer executable instruction (Rivere: Paragraph 146, "The computer readable medium may include non-volatile memory, such as ROM, flash memory, floppy disk, disk drive memory, CD-ROM, and other permanent storage. Additionally, a computer readable medium may include, for example, volatile storage such as RAM, buffers, cache memory, and network circuits.")
A system for providing location where an operator who performs a work related to a gas service is currently located, the system comprising a controller, a communication device, and a storage device, the storage device stores operator information associated with the work, the controller configured to: (Rivere: Paragraph 2, "The present invention relates to a computer-based method, system and computer program which provides access to real time task-related data to customers (consumers and businesses) seeking services, goods or consultations at a customer task situs location from a task person or mobile worker assigned to the unique customer or business task. GPS data from the mobile worker's assigned GPS-enabled phone, computer tablet or electronic device is converted into time, location and projected time-of-arrival data and the same is posted on a secure customer portal."; Paragraph 77, "diagrammatically illustrates a system diagram of the present invention. It should be noted that the method and computer system can be located on a singular server controlled and operated by single Sys Op, or, in the alternative, the method and system can be distributed over a plurality of computer systems and networks."; Paragraph 146, "The computer readable medium may include non-volatile memory, such as ROM, flash memory, floppy disk, disk drive memory, CD-ROM, and other permanent storage. Additionally, a computer readable medium may include, for example, volatile storage such as RAM, buffers, cache memory, and network circuits.")
transmit, via the communication device to a first computer device used by a consumer, notification of the work from the operator to the consumer; (Rivere: Fig. 4; "Office coordinators and management log in to web portals to create and update customer data, work orders, tasks, establish appointments, send notifications and access reports. The system is an extension of the system operator's customer relationship management (CRM) system and enterprise relationship program (ERP) enabling the system operator to extend its existing platform to the mobile world."; Paragraph 66, "The system and method provides a Customer Self Service Portal with the following features. (A) A configurable and customizable web based portal which can be branded as needed by system clients. (B)A 24/7 real time view of work orders, with the ability to update or create new ones. (C) Visibility by customer into worker movement and arrivals. (d) An IVR phone based voice presentation to the customer portal. (D) Notifications via SMS (short message service) or email based on workflow rules. (E) Customer satisfaction monitoring via automated surveys.")
receive, via the communication device from the first computer device, a request for receiving current location for the operator who performs the work associated with the notification; (Rivere: Paragraph I 0, "It is another object of the present invention to provide a customer access system which permits and presents a display on the customer internet enabled device which list the task identifier, unique to the customer task, a task description, a projected time of arrival and the current location of the task person assigned to the unique task."; Paragraph 67, 
"The Sys Op decides to enable their customers to view location and estimated arrival time of visiting service worker by logging in to a secure web page, or to request to be notified when the mobile worker is within X predetermined miles of their location."; Paragraph 134, "In addition to the customer notices discussed above, the customer portal may include a module showing a map to the customer device via portal 64, 66. The portal may display distance data between the current location of the task person, as determined by the GPS-enabled device carried by the task person, as compared with task situs. Also the time of estimated arrival to the task situs is displayed. Further, in very sophisticated business systems, the antecedent work order and antecedent task situs may also be posted and viewable by the customer.")
in response to the request, obtain from the storage device, the operator information associated with the work; and (Rivere: Paragraph I 0, "It is another object of the present invention to provide a customer access system which permits and presents a display on the customer internet enabled device which list the task identifier, unique to the customer task, a task description, a projected time of arrival and the current location of the task person assigned to the unique task."; Paragraph I 08, "It is important to realize that task person 6 carrying smartphone 7 or task person 8 carrying computer tablet 9 can access this information in Tables 3A-3R both prior to beginning the drive to equipment store 12, to customer location A-1 or to customer location B-1. In this manner, the information stored in all these tables is transparent to the entire management team."; Paragraph 134, "In addition to the customer notices discussed above, the customer portal may include a module showing a map to the customer device via portal 64, 66. The portal may display distance data between the current location of the task person, as determined by the GPS-enabled device carried by the task person, as compared with task situs. Also the time of estimated arrival to the task situs is displayed. Further, in very sophisticated business systems, the antecedent work order and antecedent task situs may also be posted and viewable by the customer.") 
obtain current location of the operator according to location where second computer device used by the operator corresponding to the operator information is currently located (Rivere: Paragraph 27, “The database is populated with a plurality of tasks represented by unique task data collections, customer data, task person, assigned GPS-enabled device data and current location data. The current location data is the current location of the GPS-enabled device. The system and method permits a customer seeking the goods or service at the customer situs to access a secure web-based information portal showing (a) location of the task person or mobile worker, (b) the time and/or distance of the mobile worker to the task situs, (c) the projected time of arrival, (d) various task-related information such as the name of the assigned task person.”)
transmit, via the communication device to the first computer device, the obtained current location. (Rivere: Paragraph I 0, "It is another object of the present invention to provide a customer access system which permits and presents a display on the customer internet enabled device which list the task identifier, unique to the customer task, a task description, a projected time of arrival and the current location of the task person assigned to the unique task."; Paragraph 134, "In addition to the customer notices discussed above, the customer portal may include a module showing a map to the customer device via portal 64, 66. The portal may display distance data between the current location of the task person, as determined by the GPS-enabled device carried by the task person, as compared with task situs. Also the time of estimated arrival to the task situs is displayed. Further, in very sophisticated business systems, the antecedent work order and antecedent task situs may also be posted and viewable by the customer.")
the storage device further stores address information for a second customer different from the consumer who requested, the second consumer associated with a work operated by the operator before the work for the consumer who requested, the controller is further configured to (Rivere: Paragraph 29, “One component that receives, record and process the location of each individual mobile workers. (C) One component that combines typical CRM (customer relations management) and work order (WO) management features to capture the customer information (address, phone, etc.) and work order details (appointment time, place). (D) One component that process the locations to determine the corresponding distance, driving directions and associated estimated time of arrival.”; Paragraph 74, “For each idle segment, System Time-On-Site searches from the list of predefined points of interest (for example, customer or partners address or a geographic area defined by a center point and a radius or predefined spatial region about the center point to find a match.”; Paragraph 82, “Customer data of the trusted third party System Operator 38 is stored in TTP customer database 48. Of course, a singular database may be utilized and different portions of that database would hold the secure or secret information for System Operator I as compared with System Operator II and as further compared with TTP customer database 48.”; Paragraph 131, “This entails assigning a task person to a task, completing a work order (described earlier), and assuring that a GPS-enabled device is assigned to the task work order. Further, the work order includes customer data such as name, address, phone number, as well as secondary phone numbers, at task situs. The customer profile is completed either by the customer or by an associate intake person at the system operator.”) 
determine whether the obtained current location is within a predetermined area from the address of the second consumer stored in the storage device, and (Rivere: Paragraph 58, “(A) Mobile worker enters or leaves an area which triggers a `geofencing` activity such as a billing timestamp, or an email alert to a customer when within 5 miles. (B) Mobile worker is leaving appointment; the system triggers a custom "System form" for worker to complete (e.g. appointment report). (C) Automatically track the amount of time spent at each customer by workers and deliver a report to management analyzing face time. (D) Automatically generate an alarm if a device/vehicle is moving at night, if an advertising truck is idle or outside the area it is supposed to be in.”)
Rivere does not disclose not transmitting location data when determined to be within a specific area, however, in analogous art of location obtaining and monitoring, Frank discloses the following limitations:
if the current location is within the predetermined area, not transmit, via the communication device to the first computer device, the obtained current location (Frank: Column  19 lines 30-58, “Accordingly, location information of a user may be purposely provided in a less accurate manner for privacy reasons. However, the accuracy of the mobile location information can be controlled at a finer granularity than just an on/off decision of allowing or not allowing accurate location information to be delivered to a specific group of users with authorized access. Instead, an employee may want to receive an incoming phone call and let his boss know that the employee is in the general vicinity of the office, but the employee may not want to let his boss know that the employee is in the restroom or even a specific stall in the restroom (if the location information is capable of providing that level of accuracy). Instead, users of location services may want certain geographical zones of privacy in which the location information is purposely provided to other people communicating with the users in a way that has less accuracy than the location system is capable of providing. Furthermore, users may wish to provide "dummy" information about their location for security reasons and other purposes. For example, a user may want to provide dummy information about being "in the office", when the user is really out on a sales call at a business. Also, someone who is out-of-town on vacation may not want to disclose that he is out-of-town to every person with whom he communicates while on vacation. For business reasons and/or security reasons (related to the current occupancy of a person's residential home), a person may want to provide location information that indicates that the person is in town as opposed to being out-of-town.”)

Rivere discloses a method of obtaining information for workers when conducting work orders. Frank discloses a method of setting privacy around transmitting location information. At the time of Applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the teachings of Rivere with the methods of Frank in order to allow for higher customer privacy (Frank: Column 1 line 66 – Column 2 line 9, “Embodiments of the present disclosure provide systems and methods of implementing privacy control of location information.”)

Claim(s) 2 –
	Rivere in view of Frank teach the limitations of claim 1
	Rivere further discloses the following:
the storage device further stores work scheduled date for the consumer associated with the operator information, the controller is further configured to: (Rivere: Fig 3A-4; Paragraph 45, "Drag and drop appointment scheduling, automated route planning (based on schedules, locations) and optimization, automated creation based on rules (service contracts), location based directions and navigation, notes, invoicing and payments, history, customer relationship details such as previous work orders, products/parts and inventory management, documents ( audio, images), custom forms, signature capture, customizable processing rules, and reports.")
obtain, from the storage device, the work scheduled date associated with the obtained operator information; and (Rivere: Fig 3A-4; Paragraph 45, "Drag and drop appointment scheduling, automated route planning (based on schedules, locations) and optimization, automated creation based on rules (service contracts), location based directions and navigation, notes, invoicing and payments, history, customer relationship details such as previous work orders, products/parts and inventory management, documents ( audio, images), custom forms, signature capture, customizable processing rules, and reports.")
transmit, via the communication device to the first computer device, the current location before predetermined time from the work scheduled date. (Rivere: Paragraph 66, "The system and method provides a Customer Self Service Portal with the following features. (A) A configurable and customizable web based portal which can be branded as needed by system clients. (B) A 24/7 real time view of work orders, with the ability to update or create new ones. (C) Visibility by customer into worker movement and arrivals. (d) An IVR phone based voice presentation to the customer portal. (D) Notifications via SMS (short message service) or email based on workflow rules. (E) Customer satisfaction monitoring via automated surveys ... "; Paragraph 128, "Process server I has coupled thereto a telecommunications input/output module 20 as well as a customer portal module 64. The TTP server system 38 is a trusted third party server system. The TTP server 38 includes an interactive voice response IVR module 40, a telecommunications input/output module 42 and a customer portal module 66. TTP server 38 is coupled to database 44 and database 46. In one embodiment, the system is operated by TTP server 38 which has a customer portal 66 enabling any customer, customer A or customer B, to have access to the customer table FIG. 4 in the database and possibly the notes table FIG. 3Ea. This access is typically provided by assigning to a particular customer: a customer user name or id as well as a customer password. The customer id and password enables secure data access. In this manner, only a singular customer can access customer portal 66.")

Claim(s) 3 –
	Rivere in view of Frank teach the limitations of claim 1
	Rivere further discloses the following:
when receiving the request, obtain, from the storage device, based on the request, the plurality of works for the plurality of consumers for which the operator performs; (Rivere: Paragraph 66, "The system and method provides a Customer Self Service Portal with the following features. (A) A configurable and customizable web based portal which can be branded as needed by system clients. (B) A 24/7 real time view of work orders, with the ability to update or create new ones. (C) Visibility by customer into worker movement and arrivals. (d) An IVR phone based voice presentation to the customer portal. (D) Notifications via SMS (short message service) or email based on workflow rules. (E) Customer satisfaction monitoring via automated surveys ... "; Paragraph 128, "Process server I has coupled thereto a telecommunications input/output module 20 as well as a customer portal module 64. The TTP server system 38 is a trusted third party server system. The TTP server 38 includes an interactive voice response IVR module 40, a telecommunications input/output module 42 and a customer portal module 66. TTP server 38 is coupled to database 44 and database 46. In one embodiment, the system is operated by TTP server 38 which has a customer portal 66 enabling any customer, customer A or customer B, to have access to the customer table FIG. 4 in the database and possibly the notes table FIG. 3Ea. This access is typically provided by assigning to a particular customer: a customer user name or id as well as a customer password. The customer id and password enables secure data access. In this manner, only a singular customer can access customer portal 66.")
determine, from the plurality of consumers, work order in which the operator performs the works for the consumers; and (Rivere: Paragraph 66, "The system and method provides a Customer Self Service Portal with the following features. (A) A configurable and customizable web based portal which can be branded as needed by system clients. (B) A 24/7 real time view of work orders, with the ability to update or create new ones. (C) Visibility by customer into worker movement and arrivals. (d) An IVR phone based voice presentation to the customer portal. (D) Notifications via SMS (short message service) or email based on workflow rules. (E) Customer satisfaction monitoring via automated surveys ... "; Paragraph 128, "Process server I has coupled thereto a telecommunications input/output module 20 as well as a customer portal module 64. The TTP server system 38 is a trusted third party server system. The TTP server 38 includes an interactive voice response IVR module 40, a telecommunications input/output module 42 and a customer portal module 66. TTP server 38 is coupled to database 44 and database 46. In one embodiment, the system is operated by TTP server 38 which has a customer portal 66 enabling any customer, customer A or customer B, to have access to the customer table FIG. 4 in the database and possibly the notes table FIG. 3Ea. This access is typically provided by assigning to a particular customer: a customer user name or id as well as a customer password. The customer id and password enables secure data access. In this manner, only a singular customer can access customer portal 66.")
transmit, via the communication device to the first computer device, the obtained current location and the work order. (Rivere: Paragraph 66, "The system and method provides a Customer Self Service Portal with the following features. (A) A configurable and customizable web based portal which can be branded as needed by system clients. (B) A 24/7 real time view of work orders, with the ability to update or create new ones. (C) Visibility by customer into worker movement and arrivals. (d) An IVR phone based voice presentation to the customer portal. (D) Notifications via SMS (short message service) or email based on workflow rules. (E) Customer satisfaction monitoring via automated surveys ... "; Paragraph 128, "Process server I has coupled thereto a telecommunications input/output module 20 as well as a customer portal module 64. The TTP server system 38 is a trusted third party server system. The TTP server 38 includes an interactive voice response IVR module 40, a telecommunications input/output module 42 and a customer portal module 66. TTP server 38 is coupled to database 44 and database 46. In one embodiment, the system is operated by TTP server 38 which has a customer portal 66 enabling any customer, customer A or customer B, to have access to the customer table FIG. 4 in the database and possibly the notes table FIG. 3Ea. This access is typically provided by assigning to a particular customer: a customer user name or id as well as a customer password. The customer id and password enables secure data access. In this manner, only a singular customer can access customer portal 66." Paragraph 134, "In addition to the customer notices discussed above, the customer portal may include a module showing a map to the customer device via portal 64,  66. The portal may display distance data between the current location of the task person, as determined by the GPS-enabled device carried by the task person, as compared with task situs. Also the time of estimated arrival to the task situs is displayed. Further, in very sophisticated business systems, the antecedent work order and antecedent task situs may also be posted and viewable by the customer.")

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624